DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 24 (Fig. 1A); 54 (Fig. 1F); 141 (Fig. 2B).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 13 is objected to because of the following informalities:  in line 2, “without deflection” should be “without deflection.” (add period).  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the dilation catheter" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, claim 10 will be interpreted as depending on claim 9, which introduces “a dilation catheter.”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Gurley et al (US 2014/0142418) in view of Selmon et al (US 2006/0276749).
Regarding claim 1, Gurley discloses:
A method for providing access to a central venous system of a patient (¶0007) comprising: applying a radiopaque target (30; Fig. 1) having a radiopaque area (solid ring area of target 30) and a radiolucent area (central aperture 31 of target 30; Fig. 7) to the skin of the patient so that the radiolucent area defines an exit area (40) on the skin of the patient (¶0025 – the desired exit area 40 on the surface of the patient is defined by the aperture 31 of the target 30); introducing a catheter (20; Fig. 3) and a projection angle catheter (34) into the patient in an area (Fig. 2) remote from the exit point (40) (¶0029; Fig. 6), wherein the projection angle catheter (34) is configured to extend out a side aperture (54) of a distal tip of the catheter (20) at a projection angle (θ), and a needle wire (32) is configured to extend through the projection angle catheter (34); advancing the catheter (20) to position said distal tip (22) in a desired tip location (36; Fig. 6) in the central venous system (¶0029); viewing the catheter (20) and said distal tip (22) under fluoroscopy through the radiolucent area (Fig. 7) of the radiopaque target (30) (¶0029); rotating the catheter (20) so that the side aperture (54) and therefore the projection angle plane is aligned with the radiolucent area (31) of the radiopaque target (30); adjusting the projection angle catheter (34) so that the projection angle (θ) is aimed at the radiolucent area (31) of the radiopaque target (30); and advancing the needle wire (32) through the projection angle catheter (34), such that the distal end (38) of the needle wire (32) advances at an angle (θ) relative to the catheter (20) and penetrates the skin of the patient adjacent the radiolucent area (31) of the radiopaque target (30) thereby providing a distal end (38) of the needle wire (32) exterior to the skin (¶0029).
Gurley discloses all of the elements of the claim but is silent regarding “wherein the catheter has a aperture at a distal end of the distal tip configured such that the needle wire can extend through the aperture; advancing the needle wire through the distal end aperture of the catheter to a desired location in the central venous system.” However, Selmon teaches a guide catheter (30; Fig. 4), same field, that comprises both a side port (34) and a distal port (32) through which a guide tube or cannula (46) can pass through (¶0073-0075). Selmon further teaches that providing a distal port in addition to a side port allows a guide catheter to be first guided to a location of interest (Figs. 3C, 3D) before using the side port to access an area lateral to the guide catheter using the guidewire (¶0060, Fig. 3E). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the device of Gurley to incorporate a distal port a step of using such a port as taught by Selmon in order to provide sufficient structure to guide the catheter distally to a location of interest, as recognized by Selmon. 
Regarding claim 2, Gurley in view of Selmon discloses:
The method of claim 1, wherein the desired location (36) to which the needle wire (32) is advanced is located within a thrombus (13).
Regarding claim 3, Gurley in view of Selmon discloses the method of claim 1, wherein advancing the catheter to position said distal tip in the desired tip location comprises advancing the catheter over the needle wire as taught by the modification in view of Selmon in the rejection of claim 1.
Regarding claim 4, Gurley in view of Selmon discloses the method of claim 1, further comprising retracting the needle wire from the desired location into the catheter as taught by the modification in view of Selmon in the rejection of claim 1, as demonstrated in Selmon Figs. 3B-3E.
Regarding claim 5, Gurley in view of Selmon discloses:
The method of claim 1, wherein the projection angle catheter (34) comprises a preformed curved distal portion (Fig. 8; ¶0030 – “angle guide tube 50 has a fixed value that is not adjustable by the user”).
Regarding claim 6, Gurley in view of Selmon discloses:
The method of claim 5, further comprising retracting the needle wire from beyond the distal end aperture into the catheter (as taught by the modification in view of Selmon in the rejection of claim 1) and into the projection angle catheter (34), wherein the distal end of the needle wire (32) is spaced apart from a distal end of the projection angle catheter (34) at least a distance such that the needle wire is not impeding the curvature of the distal portion (Fig. 9 – the needle wire 32 is proximal to the distal end of the projection angle catheter in order to be able to extend the catheter 34 out of side port 54).
Regarding claim 7, Gurley in view of Selmon discloses:
The method of claim 5, further comprising retracting the needle wire from beyond the distal end aperture into the catheter (as taught by the modification in view of Selmon in the rejection of claim 1) and into the projection angle catheter (34), wherein the distal end of the needle wire (32) is disposed in a non-curved portion of the projection angle catheter (34) (Fig. 9 – the needle wire 32 is proximal to the distal end of the projection angle catheter in order to be able to extend the catheter 34 out of side port 54).
Regarding claim 8, Gurley in view of Selmon discloses:
The method of claim 1, further comprising retracting the needle wire from beyond the distal end aperture into the catheter (as taught by the modification in view of Selmon in the rejection of claim 1) and into the projection angle catheter (34), wherein the distal end of the needle wire (32) is spaced apart from a distal end of the projection angle catheter (34).
Gurley in view of Selmon teaches all of the elements of the claim but is silent regarding “the needle wire is spaced apart from a distal end of the projection angle catheter at least a distance of 3 mm.” However, during the process of inserting the needle wire out of the projection angle catheter, the needle wire would necessarily be spaced from the distal end of the projection angle catheter by a distance of at least 3 mm. Examiner notes that the claim as phrased does not require the needle wire to stay at such a distance for a specific time period, so the spacing of the needle wire during placement of the needle wire within the projection angle catheter sufficiently anticipates the claim limitation.
Regarding claim 9, Gurley in view of Selmon discloses:
The method of claim 1, further comprising: attaching a dilation catheter (¶0012) to the exteriorized needle wire (32) and drawing the dilation catheter into the exit point (40) by pulling on a proximal end of the needle wire (32) thereby forming a dilated tissue track (¶0012 – “use the needle wire to pull a dilation catheter along the tissue tack thus enlarging it. This dilation may be easily achieved by dragging a dilation catheter from the exit wound near the clavicle into the central venous system through the occlusion by pulling on the needle wire from the femoral location”).
Regarding claim 10, Gurley in view of Selmon discloses:
The method of claim 8, further comprising: advancing a guide wire (¶0012 – “introducer”) into the dilation catheter and advancing a medical device over the guide wire along the dilated tissue track into the central venous system (¶0012).
Regarding claim 11, Gurley in view of Selmon discloses:
The method of claim 1, wherein the introducing step occurs through a guide catheter (20).
Regarding claim 13, Gurley in view of Selmon discloses:
The method of claim 1, wherein the catheter (20) is configured such that the distal tip (22) can penetrate a thrombus (13) without deflection (Fig. 1).
Regarding claim 14, Gurley in view of Selmon discloses:
A method for providing access to a central venous system of a patient (¶0007) comprising: introducing a catheter (20; Fig. 3) into the patient (¶0029), wherein the catheter (20) has a projection angle catheter (34) configured to extend out a side aperture (54; Fig. 8) of a distal tip (22) of the catheter (20) at a projection angle (θ), and a needle wire (32) configured to extend through the projection angle catheter (34; Fig. 6), wherein the projection angle (θ) is angled with respect to the longitudinal axis (Fig. 6); advancing the needle wire (32) into a vessel occlusion (13; Fig. 1); advancing the catheter (20) to position said distal tip (22) in a desired tip location (36; Fig. 6); retracting the needle wire (32) into the catheter (20) and the projection angle catheter (34) ; advancing the projection angle catheter (34) so that the catheter (34) extends through the side aperture (54); and advancing the needle wire (32) through the projection angle catheter (34) and through the skin of the patient (¶0029), thereby providing a distal end of the needle wire (32) exterior to the skin (¶0029).
Gurley discloses all of the elements of the claim but is silent regarding “wherein the catheter has a aperture at a distal end of the distal tip configured such that the needle wire can extend through the aperture in a direction substantially parallel with a longitudinal axis of the catheter” or “advancing the needle wire through the distal end aperture.” However, Selmon teaches a guide catheter (30; Fig. 4), same field, that comprises both a side port (34) and a distal port (32) through which a guide tube or cannula (46) can pass through (¶0073-0075). Selmon further teaches that providing a distal port in addition to a side port allows a guide catheter to be first guided to a location of interest (Figs. 3C, 3D) before using the side port to access an area lateral to the guide catheter using the guidewire (¶0060, Fig. 3E). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the device of Gurley to incorporate a distal port a step of using such a port as taught by Selmon in order to provide sufficient structure to guide the catheter distally to a location of interest, as recognized by Selmon. 
Regarding claim 15, Gurley in view of Selmon discloses:
The method of claim 1, wherein the desired tip location (36) is a location within the vessel occlusion (13).
Regarding claim 16, Gurley in view of Selmon discloses:
The method of claim 14, wherein the vessel occlusion (13) is located within the central venous system (¶0024).
Regarding claim 17, Gurley in view of Selmon discloses:
The method of claim 14, wherein the needle wire (32) follows a substantially straight path when advanced from the catheter (20) to the surface of the skin (Fig. 6).
Allowable Subject Matter
Claims 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TASNIM M AHMED whose telephone number is (571)272-9536. The examiner can normally be reached M-F 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TASNIM MEHJABIN AHMED/Examiner, Art Unit 3783